C W Resources v. T-Bar-X Limited Company















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-00104-CV

     C W RESOURCES, INC.,
                                                                              Appellant
     v.

     T-BAR-X LIMITED COMPANY,
                                                                              Appellee
 

From the 12th District Court
Leon County, Texas
Trial Court # 0-01-259-1
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant has filed an “Unopposed Motion to Dismiss Pursuant to Settlement” under Rule
of Appellate Procedure 42.1(a)(2)(B).  See Tex. R. App. P. 42.1(a)(2).  The certificate of
conference indicates that Appellee does not oppose the motion.  Id. 10.1(a)(5).  Appellant
requests “that this Court dismiss this appeal and remand this cause to the district court to
vacate the judgment and dismiss all claims between the parties with prejudice.”  However, this
Court does not have the authority to dismiss an appeal and remand the cause to the trial court. 
Id. 42.1(a)(2), 43.2.  Accordingly, we construe the motion as a request to set aside the trial
court’s judgment without regard to the merits and remand this case to the trial court for entry
of a judgment in accordance with the parties’ settlement agreement.  Id. 42.1(a)(2)(B).  Thus,
the judgment is set aside without regard to the merits and this case is remanded to the trial
court for entry of a judgment in accordance with the parties’ settlement agreement.
                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Judgment set aside and remanded
Opinion delivered and filed July 14, 2004
[CV06]